

115 HR 3710 IH: Javits Act of 2017
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3710IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Ms. Velázquez (for herself, Ms. Clarke of New York, Ms. Jayapal, Mr. Grijalva, Ms. Jackson Lee, Mr. Cohen, Mr. McGovern, Mr. Evans, Mr. Ellison, Mr. Sean Patrick Maloney of New York, Ms. Norton, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo reauthorize appropriations for the Jacob K. Javits Fellowship Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Javits Act of 2017. 2.Authorization of AppropriationsSection 705 of the Higher Education Act of 1965 (20 U.S.C. 1134d) is amended by striking 2009 and inserting 2018.
 3.Fellowship awards for music educationThe Secretary of Education shall ensure that music education is included among the fields of study for which a fellowship may be awarded under subpart 1 of part A of title VII of the Higher Education Act of 1965 (20 U.S.C. 1134 et seq.).
		